Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Daniel et al (US 2017/034833 A1), hereinafter Daniel, teaches a remote antenna unit comprising at least one antenna configured to enable conversion between a digital signal and a radio signal; an external digital interface for providing the digital signal; and control circuitry configured to adapt performance of the at least one antenna in dependence upon measurement of at least one parameter.   Daniel, however, fails to further teach that the measurement of the at least one parameter is received via an interface of the remote antenna unit from a remote modulation unit configured externally from the remote antenna unit.
Claims 2-11 are allowed for at least the reason for depending on claim 1.
Regarding claim 12, Daniel in view of Beidas et al (US 9,203,450 B2), hereinafter Beidas, teaches a system comprising a remote antenna unit, and a remote modulation unit configured externally from the remote antenna unit, a control circuitry configured to adapt performance of the at least one antenna in dependence upon measurement of at least one parameter, wherein the remote antenna unit comprises at least one antenna configured to enable conversion between a digital signal and a radio signal; an external digital interface for providing the digital signal; and wherein the remote modulation unit comprises a first external digital interface for providing digital symbols; a second external digital interface for providing a modulated digital signal, as the digital signal, between the remote modulation unit and the remote antenna unit; and an encoder for converting between digital symbols and a modulated digital signal.
Daniel/Beidas, however, fails to specifically teach that the control circuitry configured to adapt performance of the at least one antenna in dependence upon measurement of at least one parameter provided by the remote modulation unit, and wherein the remote modulation unit is configured to provide the measurement of the at least one parameter to the remote antenna unit.
Claims 13-20 are allowed for at least the reason for depending, either directly or indirectly, on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845